Citation Nr: 1121388	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1977.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) is manifested by constant feelings of depression and anguish; feelings of hopelessness and helplessness; vivid sensory nightmares occurring on a daily basis; trouble sleeping; intrusive thoughts and flashbacks about his combat experience in Vietnam; being on guard all the time to protect himself; avoidance of military trauma-related stimuli; difficulty coping with anger; irritability; difficulty with concentration; social withdrawal and self-isolation; difficulty trusting others; difficulty tolerating crowds and people generally; and recurring suicidal ideation.  Objectively, the Veteran has been neatly groomed, fully oriented, alert, and spontaneously conversational.  He has exhibited dysphoric mood and depressed affect with attenuated responsiveness; fluent and goal-directed speech; logical thought process; intact critical judgment; insightfulness; grossly unimpaired memory; and thought content without any thought disorder, hallucination, delusion, or homicidal ideation.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained VA mental examination to determine the severity of the Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examination was based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected PTSD, the Board finds that the VA examination obtained in this case was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Board realizes that the last VA examination was conducted in March 2008, over 3 years ago, the Veteran does not assert that the severity of his PTSD has increased since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  The Veteran has neither advanced an argument that the March 2008 examination was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Service connection for the Veteran's PTSD was granted by an April 2008 rating decision, and an initial evaluation of 30 percent was assigned, effective January 7, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss, such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.

The Veteran was afforded a VA mental examination in March 2008.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran gave a history of his childhood and military experience.  As to family relations, the Veteran stated that he had been married since 1971 and had two adult sons.  After military discharge, the Veteran worked for 31 years as a stock chaser at an automobile company and he was anticipating retirement at the end of the month.  The Veteran stated that his work arrangement suited himself as there was little contact with supervision and he was able to work alone.  He stated that he had a reputation as a "loose cannon" but was never subjected to a formal disciplinary action.  The Veteran denied a history of hospitalization for psychiatric treatment, but he previously received individual psychiatric counseling through a private practice and has taken a low dose of Zoloft.

On mental status examination, the Veteran was casually dressed and neatly groomed.  He was alert, fully oriented, and spontaneously conversional.  His speech was fluent, goal-directed; rate, flow, and intensity were within normal limits.  The content of the Veteran's speech reflected logical thought process, intact critical judgment, insightfulness, and grossly unimpaired memory.  No thought disorder or delusion was shown.  The Veteran denied auditory or visual hallucinations.  
The Veteran stated that he continued to episodically experience vivid sensory and affective flashbacks of his combat experience in Vietnam.  At the time of the examination, the Veteran's mood was dysphoric and his range of affective responsiveness was attenuated.  He reported recurrent suicidal ideation, accompanied by a plan to "blow my brains out."  He related that he repeatedly placed a gun to his head, but always deflected aim before firing.  He stated that despite this repetitive behavior, he had n present plan to kill himself.  The Veteran denied homicidal ideation, although he stated that he was irritable and easily provoked, and had given disproportionate verbal outburst of anger.  Being aware of his capacity to do harm and understanding of his limited frustration tolerance, the Veteran sought to avoid provocation and typically removed himself from fraught situations before escalating to violence.  He described his enduring affective status as depressed and that he was socially withdrawn wary of trust relationships and limited in his capacity to feel tender emotions.  The Veteran also reported difficulty initiating and maintaining sleep.  He had vivid nightmares of combat mission occurring on a nearly daily basis.  In many instances, he was awakened in a state of physiologic arousal and found the sleep was foreclosed for the rest of the night.  In addition, the Veteran stated that he remained persistently on guard and ready to react and neutralize threat.  The Veteran was avoidant of war coverage on news and strived to avoid reminders of his combat service although he was an avid reader of written history.  His identified sandblasting and acid etching of glass, restoration of old motorcycles, and reading as enjoyable pastimes.  The diagnoses were chronic combat-related PTSD under the DSM-IV criteria; and depressive disorder, not otherwise specified.  A GAF score of 55 was assigned.  The examiner noted that the Veteran's present symptom severity level was moderate and that the resulting impairment in social and occupational functioning was similarly moderate.

In December 2008, the Veteran's former coworker, R.N., stated that the Veteran was dealing with temper, impaired sleep, paranoia, difficulty accepting loss or trusting other people, extreme military mentality, survivalist mentality, suicidal tendency, and still wanting to fight enemy.

In a written submission, the Veteran's neighbor, S.B., reported that the Veteran had difficulty tolerating people for any kind of unlawful behaviors, such as running a stop sign, and that he would get into fights with strangers if he observed any such behaviors.

In a written submission, the Veteran's fellow service member, R.G., stated that the Veteran had been experiencing a great number of nightmares and flashbacks about his combat experience in Vietnam.

In his April 2009 notice of disagreement, the Veteran reported symptoms of daily nightmares, having loaded guns nearby when sleeping, trouble sleeping, difficulty trusting others, constant feelings of depression and anguish, avoiding social contact, avoiding watching news or reading, avoiding crowds, intolerance with people, intrusive thoughts about Vietnam, feeling guilty, suicidal ideation, isolating himself, indecisiveness, feelings of hopelessness and helplessness, emotional exhaustion, insecurity, and anger problem.  He also reported physical symptoms that he believed were associated with his PTSD, to include fatigue, restlessness, irritability, difficulty concentrating, and shortness of breath.

In his February 2010 substantive appeal, the Veteran reported that he had daily nightmares for the past 40 years.  He also reported having loaded guns either under his pillow or handy at night; having several plans to kill himself; experiencing flashbacks during the day; avoiding people; having held a gun to his head at least 2 to 4 times a month; sleeping only about two hours at a time; and checking the doors and windows every night to make sure they are locked.

After reviewing the evidence of record since the initial grant of service connection effective January 7, 2007, the Board concludes that the Veteran's PTSD is most appropriately rated as 50 percent disabling, and no more.  In making this determination, the Board finds that the severity of the Veteran's PTSD symptoms goes beyond the symptoms required for a 30 percent disability rating.  Moreover, the Board finds that the medical evidence of record does not support an initial evaluation in excess of 50 percent.

The Veteran's only recorded GAF score since the initial grant of service connection is 55.  As noted above, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks; or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran has reported symptoms of constant feelings of depression and anguish; feelings of hopelessness and helplessness; vivid sensory nightmares occurring on a daily basis; trouble sleeping; intrusive thoughts and flashbacks about his combat experience in Vietnam; being on guard all the time to protect himself; avoidance of military trauma-related stimuli; difficulty coping with anger; irritability; difficulty with concentration; social withdrawal and self-isolation; difficulty trusting others; difficulty tolerating crowds and people generally; and recurring suicidal ideation.  In considering this disability as a whole, the Board concludes that the Veteran's PTSD is most analogous to the criteria warranting a 50 percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, an initial disability rating of 50 percent is warranted for service-connected PTSD.

The evidence does not reflect that the Veteran's PTSD has been manifested by symptoms of such severity to warrant a higher disability rating in excess of 50 percent, at any time since the initial grant of service connection on January 7, 2007.  Objectively, the Veteran has been neatly groomed, fully oriented, alert, and spontaneously conversational.  He has exhibited dysphoric mood and depressed affect with attenuated responsiveness; fluent and goal-directed speech; logical thought process; intact critical judgment; insightfulness; grossly unimpaired memory; and thought content without any thought disorder, hallucination, delusion, or homicidal ideation.  The evidence does not show this condition to be manifested by symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation, and neglect of personal appearance and hygiene.  

While the record reflects that the Veteran has had recurring suicidal ideations, had several plans to kill himself, and in fact repeatedly put a gun on his head, the Veteran denied any current plan to carry out such suicidal thoughts.  In addition, while the Board recognizes that suicidal ideation is listed as an example of symptoms warranting a 70 percent evaluation, as discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Moreover, these symptoms were taken into consideration by the Board in increasing his disability rating to the currently assigned 50 percent.

As for the occupational functioning, the Veteran reported having worked for over 31 years for an automobile company.  Although he stated that he liked working alone and his job required little contact with supervision, he was able to maintain employment over a long period of time, without any significant problem.  The Veteran also stated that he had a reputation as a "loose cannon" at work, but he was never subjected to a formal disciplinary action.  As such, the objective evidence of record does not show occupational and social impairment with deficiencies in most areas, or total occupational and social impairment due to PTSD.  Notably, the March 2008 VA examiner characterized the impairment in social and occupational functioning due to the Veteran's PTSD symptoms as moderate.

As for his social functioning, the record reflects that the Veteran's social life is limited; he avoids crowds and wishes to withdraw and isolate himself.  However, the Veteran was able to stay in his current marriage for almost 40 years.  Although he reported difficulty feeling intimate, in the April 2009 notice of disagreement, he stated "[my wife] tries to shelter me from the people and things that bother me most.  Even now when I get a little short with her, she just backs off and lets me have the space that I need.  She is my rock, my life line."  The record also shows that the Veteran got along with at least one of his work colleagues and one of his neighbors who regarded the Veteran as a good friend.  Additionally, while the Veteran repeatedly reported that he avoided people and had difficulty trusting others, he kept good terms with his former service fellows.  He reported "[t]he only people I trust or have anything to do with are members of my two families.  My blood related [f]amily, and my [b]rothers from my unit in Vietnam.  The only time I can let my guard down is when I'm with my Vietnam [f]amily, [because] I know that they have my back."  As such, the Board finds that while the Veteran clearly exhibits some social impairment, this is contemplated in the currently assigned 50 percent disability rating, which accounts for difficulty in establishing and maintaining effective work and social relationships.  The next highest rating, a 70 percent rating, refers to an inability to establish and maintain effective relationships.  The evidence of record does not reflect this level of social impairment.  

Overall, the objective evidence of record shows that the Veteran's level of disability to be in the moderate range for his service-connected PTSD.  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 50 percent for his PTSD, since the initial grant of service connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  Thus, staged ratings are not in order, and a 50 percent rating for PTSD is warranted since the effective date of service connection.  Fenderson, 12 Vet. App. at 216.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render his 50 percent rating inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  The Veteran's service-connected PTSD is manifested by constant feelings of depression and anguish; feelings of hopelessness and helplessness; vivid sensory nightmares occurring on a daily basis; trouble sleeping; intrusive thoughts and flashbacks about his combat experience in Vietnam; being on guard all the time to protect himself; avoidance of military trauma-related stimuli; difficulty coping with anger; irritability; difficulty with concentration; social withdrawal and self-isolation; difficulty trusting others; difficulty tolerating crowds and people generally; and recurring suicidal ideation.  Objectively, the Veteran has been neatly groomed, fully oriented, alert, and spontaneously conversational.  He has exhibited dysphoric mood and depressed affect with attenuated responsiveness; fluent and goal-directed speech; logical thought process; intact critical judgment; insightfulness; grossly unimpaired memory; and thought content without any thought disorder, hallucination, delusion, or homicidal ideation.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the assigned 50 percent disability rating for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show this condition to be manifested by symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation; and neglect of personal appearance and hygiene.  Id.  The criteria for a 50 percent disability rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that an initial rating of 50 percent, but no more, for his service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 119.


ORDER

An initial evaluation of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


